1
                          IN THE UNITED STATES DISTRICT COURT
2                              FOR THE DISTRICT OF NEVADA

3    CRAIG FARAH, Personal
     Representative of the ESTATE OF
4    NICHOLAS FARAH,
                                                    Hon. Richard F. Boulware, presiding.
5                   Plaintiff,

6                   vs.                             No. 2:20-cv-0604-RFB-VCF

7    LAS VEGAS METROPOLITAN
     POLICE DEPARTMENT; RICHARD                     DISCOVERY PLAN FOR
8    NEWMAN; SAMUEL MENDOZA;                        ELECTRONICALLY STORED
     AARON MOSELY; JEREMY                           INFORMATION
9    STEWART; CHRISTY SNAPP;
     GABRIEL VILLANUEVA; KIM SOFFE;
10   COLLIN PETRIELIUS; and
     NAPHCARE, INC.,
11
                    Defendants.
12

13
              Pursuant to Federal Rule of Civil Procedure 26 and the Sedona Conference
14
     Cooperation Proclamation (2008), the Court hereby enters the following plan to
15
     govern the search and production of electronically stored information (“ESI”) in this
16
     matter (the “Discovery Plan”).
17
     A.       SCOPE
18
              1.    This Discovery Plan shall govern the production of documents and ESI,
19
     as described in Federal Rules of Civil Procedure 26, 33, and 34.
20
              2.    The Parties are aware of the importance the Court places on
21
     cooperation and commit to cooperate in good faith throughout the matter. See, e.g.,
22
     Kelly v. Smith’s Food & Drug Ctrs., Inc., 2014 WL 6474026, at *3 (D. Nev. Nov. 19,
23
     2014).
24
              3.    Nothing in this Discovery Plan shall supersede the provisions of any
25
     subsequent Stipulated Protective Order.
26

27


                                                1
1             4.       The Parties identify that emails, social media, text messages, and
2    documents maintained on drives and servers that the custodians have access to are
3    the categories of ESI most relevant to the Parties’ claims or defenses in this matter.
4    Although this categorical identification is not intended as an exhaustive list of
5    potential materials and shall not be construed to waive a Party’s right to request
6    additional ESI, or any Party’s right to object to production, the above represents the
7    categories of ESI most likely to result in the production of information most
8    relevant to the issues in the case to the best of the Parties’ knowledge at this time.
9             5.       The Parties identify the following third parties likely to have ESI
10   relevant to this matter: Clark County, the Clark County District Attorney’s Office,
11   and the Office of the Ombudsman of Clark County.
12            6.       The collection of email ESI by the Parties shall be done in a single
13   collection. The collection of ESI housed on LVMPD and Naphcare servers, as well as
14   social media and text messages, shall be done in a timely manner and on a rolling
15   basis.
16   B.       SEARCHING
17            7.       The Parties agree that relevant ESI may be identified for production
18   by the following means:
19            (a)      The use of the Boolean search functions for ESI housed on LVMPD and
20                  Naphcare servers, as set forth in Exhibit B. Notwithstanding the use of
21                  search terms to identify responsive ESI housed on LVMPD and Naphcare
22                  servers, if a Party is aware of the existence of non-privileged responsive
23                  ESI, then that party shall produce such documents even if they do not
24                  include any of the search terms being applied generally to ESI housed on
25                  LVMPD and Naphcare servers.
26            (b)      The use of the Boolean search functions for Custodian email ESI, as
27                  set forth in Exhibit B. Notwithstanding the use of search terms to identify


                                                    2
1                relevant and responsive email ESI, if a Party is aware of the existence of
2                specific non-privileged responsive documents maintained in hard copy or
3                as ESI, then that party shall produce such documents even if they do not
4                include any of the search terms being applied generally to email ESI.
5          (c) The use of native application search functionality native to the e-mail,
6                social media, and text message program for accounts used by the Parties
7                (e.g., searching within Gmail or Outlook, iMessage, or Facebook), as set
8                forth in Exhibit B.
9          (d) If a Party is aware of the existence of documents or data sources that
10               contain responsive documents that are not reasonably searchable (e.g.,
11               images), the Parties agree to review such documents or data sources
12               manually for responsiveness and production because applying search
13               terms to these documents and data sources will be insufficient.
14         8.       A list of ESI Data Repositories and Custodians is attached to this
15   Discovery Plan, and incorporated by reference, as Exhibit A.
16         9.       A list of search terms and time frames to be used during ESI searches
17   is attached to this Discovery Plan, and incorporated by reference, as Exhibit B.
18         10.      In the event the IDOC email ESI search using all search terms results
19   in the identification of over 30,000 documents, Defendants’ counsel will notify
20   Plaintiff’s counsel and will conduct a review of a subset of documents to determine
21   the percentage of relevant documents found by the search terms. The Parties will
22   meet and confer within 5 business days of the time the percentage of relevant
23   documents is determined to discuss reasonable and proportionate discovery in light
24   of the percentage results. If the Parties cannot come to an agreement within 10
25   business days, the Parties will notify the Court to schedule a hearing using the
26   Court’s procedures within 20 days of the impasse.
27   C.    PRODUCTION FORMAT


                                                 3
1          11.      Document Format. Electronically stored information derived from
2    email and other electronically created files (e.g. Microsoft Office files, WordPerfect)
3    will be produced:
4          (a)      as Bates-labeled in Portable Document Format (PDF); or
5          (b)      in native format (the file format associated with the original creating
6                application, such as a Word document or Outlook document).
7          12.      Each Party reserves the right to request native files for documents
8    that are difficult to understand after they have been produced in the format
9    specified herein or that contain potentially relevant embedded information, and
10   such requests will not be unreasonably denied. Such a request shall be made
11   according to the following protocol:
12         (a) The requesting Party shall make any such request as soon as reasonably
13               practical after receiving a document production.
14         (b) The requesting Party shall provide a list of Bates numbers of the
15               documents that it is requesting to be produced in native file format.
16         (c) Within fourteen (14) days of receiving this request, the producing Party
17               will either (i) produce the requested native files to the extent reasonably
18               practicable, or (ii) respond in writing, setting forth its position on the
19               production of the requested documents.
20         (d) If the parties are unable to agree as to the production of the request
21               documents in native format, the Parties may submit the matter to the
22               Court.
23         13.      Documents Without Standard Pagination. Documents without
24   standard pagination, such as spreadsheets or desktop databases (such as Microsoft
25   Access) maintained electronically, will be produced in native format, unless
26   redactions are required. Documents without standard pagination that require
27   redactions will be produced in PDF format.


                                                   4
1          14.    Web Pages and Social Media Information. Web pages, social media
2    data and other information not otherwise covered in subparts 13(a) or 13(b) above
3    shall be produced as “screen shots,” “screen captures,” “print screen,” or printed as a
4    Bates-labeled PDF.
5          15.    In addition to the production as specified above, the Parties may also
6    agree to the production of metadata from fields to be specified by the Parties and
7    the provision of load files pursuant to the Parties’ specification.
8    D.    THIRD-PARTY ESI
9          16.    A Party that issues a non-party subpoena (the “Issuing Party”) shall
10   include a copy of this Discovery Plan with the subpoena and state that the Parties
11   to the litigation have requested that third parties produce documents in accordance
12   with the specifications set forth herein.
13         17.    The Issuing Party is responsible for producing any documents obtained
14   under a subpoena to all other Parties.
15         18.    If the Issuing Party receives any hard-copy documents or native files,
16   the Issuing Party will process the documents in accordance with the provisions of
17   this Discovery Plan, and then produce the processed documents to all other Parties.
18         19.    However, any documents the Issuing Party does not intend to process
19   for its own use may be disseminated to all other Parties in the format in which such
20   documents are received by the Issuing Party. If the Issuing Party subsequently
21   processes any such documents, the Issuing Party will produce those processed
22   documents to all other Parties.
23         20.    If the non-party production is not Bates-stamped, the Issuing Party
24   will endorse the non-party production with unique prefixes and Bates numbers
25   prior to producing them to all other Parties.
26   E.    E-DISCOVERY LIAISONS
27


                                                 5
1          21.      The Parties have identified liaisons to each other who are and will be
2    knowledgeable about and responsible for discussing their respective ESI.
3          22.      The E-Discovery Liaison for Plaintiff shall be Sarah Grady. The E-
4    Discovery Liaison for Defendants LVMPD, Newman, Mendoza, Mosely, Stewart,
5    Snapp, and Villanueva shall be Craig Anderson. The E-Discovery Liaison for
6    Defendants Soffe, Petrielius, and Naphcare shall be Paul Cardinale. E-Discovery
7    Liaisons may be substituted upon notification to counsel for the Parties.
8          23.      Each E-Discovery Liaison will be, or have access to those who are,
9    knowledgeable about the technical aspects of e-discovery, including the location,
10   nature, accessibility, format, collection, search methodologies, and production of ESI
11   in this matter. The Parties will rely on the Liaisons, as needed, to confer about ESI
12   and to help resolve disputes without court intervention.
13   F.    PRESERVATION OF ESI
14         24.      The parties acknowledge that they have a common law obligation to
15   take reasonable and proportional steps to preserve discoverable information in the
16   Party’s possession, custody, or control. With respect to preservation of ESI, the
17   Parties agree as follows:
18         (a) Absent a showing of good cause by the requesting party, the Parties shall
19               not be required to modify the procedures used by them in the ordinary
20               course of business to backup and archive data; provided, however, that the
21               parties shall preserve all discoverable ESI in their possession, custody, or
22               control.
23         (b) All parties shall supplement their disclosures in accordance with Rule
24               26(e) with discoverable ESI responsive to a particular discovery request or
25               mandatory disclosure where that data is created after a disclosure or
26               responsive is made.
27


                                                 6
1           25.      Absent a showing good cause by the requesting party, the following
2    categories of ESI need not be preserved:
3           (a) Deleted, slack, fragmented, or other data only accessible by forensics.
4           (b) Random-access memory (RAM), temporary files, or other ephemeral data
5                 that are difficult to preserve without disabling the operating system.
6           (c) Online access data such as temporary internet files, history, cache,
7                 cookies, and the like.
8           (d) Data in metadata fields that are frequently updated automatically, such
9                 as last-opened dates.
10          (e) Back-up data that are substantially duplicative of data that are more
11                accessible elsewhere.
12          (f) Server, system, or network logs.
13          (g) Data remaining from systems no longer in use that are unintelligible on
14                the systems in use.
15   G.    PRIVILEGE
16          26.      Parties shall produce responsive ESI (e.g., ESI that is responsive to a
17   Party’s discovery requests). Any responsive ESI that a producing party deems is
18   protected from disclosure by privilege shall be logged into a privilege log which
19   identifies: (a) the Custodian of the ESI; (b) the date of its creation; (c) a description
20   of the type of ESI; (d) all recipients; (e) sufficient information to assess the
21   invocation of the privilege; and (f) the privilege(s) which the producing party
22   contends protects the ESI from disclosure.
23          27.      Parties shall not be required to include in a privilege log
24   communication between a Party and his or her attorney that do not include any
25   other individuals or entities.
26

27


                                                   7
1          The Parties agree that additional terms and custodians may become
2    necessary to search as discovery proceeds.
3

4

5                                                     ___________________________
6                                                      Honorable Cam Ferenbach
                                                       United States Magistrate Judge
7
                                                        Dated this 21st day of May, 2021.
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


                                              8
1                                 EXHIBIT A
2    I. ESI DATA REPOSITORIES – entities that house ESI
3
          A. Las Vegas Metropolitan Police Department
4         B. Naphcare, Inc.

5    II. CUSTODIANS – individuals that created, sent, or received ESI
6
          A. Richard Newman
7         B. Samuel Mendoza
          C. Aaron Mosely
8         D. Jeremy Steward
9         E. Christy Snapp
          F. Gabriel Villanueva
10        G. Kim Soffe
          H. Collin Petrelius
11        I. Joseph Lombardo
12        J. Kevin McMahill
          K. Christopher Jones
13        L. Jason Leavitt
          M. Douglas Ericsson
14        N. Fred Meyer
15        O. Nita Schmidt
          P. Leah Martin
16

17

18

19

20

21

22

23

24

25

26

27


                                       9
1                                                  EXHIBIT B1

2      I.    Responsive Custodian Email ESI created between March 1, 2014 and
             the present using one or more of the following search terms will be
3
             produced (subject to properly logged redactions for assertions of
4            privilege):2

5                A. Farah
                 B. “190300151763”
6
                 C. “CIRT2019-016”
7                D. “Restraint Chair”
                 E. “SOP 09.11.03”
8                F. “6/002!”
                 G. “6/004!”
9
                 H. “Code 5*”
10               I. “Death Package!”
                 J. Review! /s (Mortality OR Death)
11               K. Asphyxia!
                 L. Suffocat!
12
                 M. Force AND (Review! OR Excessive OR Inappropriate)
13
     II.     Responsive ESI housed on the ESI Data Repositories created
14           between March 1, 2014 and the present using one or more of the
             following search terms will be produced (subject to properly logged
15           redactions for assertions of privilege):
16
                 A. Farah
17               B. “190300151763”
                 C. “CIRT2019-016”
18               D. “Restraint Chair”
19               E. “SOP 09.11.03”
                 F. “6/002!”
20               G. “6/004!”
                 H. “Code 5*”
21               I. “Death Package!”
22               J. Review! /s (Mortality OR Death)
                 K. Asphyxia!
23               L. Suffocat!
                 M. Force AND (Review! OR Excessive OR Inappropriate)
24

25           1
                The search terms in Exhibit B are not case sensitive (i.e., a search for “Farah” should yield
     documents containing both “Farah” and “farah”).
26            2
                The use of the Boolean terms and connectors used in this protocol are explained here:
     https://legal.thomsonreuters.com/content/dam/ewp-m/documents/legal/en/pdf/quick-reference-
27
     guides/tr906479-how-to-search-with-boolean-terms-and-connectors.pdf.


                                                          10
1
     III.   Responsive ESI from the Personal Email Accounts, Text Messages,
2           and Social Media Accounts of the Individual Defendants created
            between March 30, 2019 and the present using one or more of the
3
            following search terms will be produced (subject to properly logged
4           redactions for assertions of privilege):

5             A.   Farah
              B.   “CIRT2019-016”
6
              C.   “Restraint Chair”
7             D.   “Code 5*”
              E.   “Death Package!”
8             F.   Review! /s (Mortality OR Death)
              G.   Asphyxia!
9
              H.   Suffocat!
10            I.   Force AND (Review! OR Excessive OR Inappropriate)

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


                                            11
